PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,497,119
Issue Date: 30 Jul 2013
Application No. 13/374,195
Filing or 371(c) Date: 14 Dec 2011
Attorney Docket No. None


:
:
:
:	DECISION ON PETITION
:
:
:



This is a corrected1 decision on the petition pursuant to 37 C.F.R. § 1.378(b) to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent, filed October 27, 2020 and supplemented on January 29, 2021.  

The petition pursuant to 37 C.F.R. § 1.378(b) is DISMISSED.

The application from which this patent issued matured into U.S. patent number 8,497,119 on July 30, 2013.  The grace period for paying the 3½-year maintenance fee provided in 37 C.F.R. 
§ 1.362(e) expired at midnight on July 30, 2017, with no payment received.  Accordingly, the patent expired on July 30, 2017 at midnight.  

A grantable petition pursuant to 37 C.F.R. § 1.378(b) must be accompanied by:

The required maintenance fee set forth in § 1.20(e) 
through (g);
	(2)  The petition fee as set forth in § 1.17(m); and,
	(3)  A statement that the delay in payment of the 
	     maintenance fee was unintentional. The Director may 
		require additional information where there is a 


With this petition, the petition fee, the maintenance fee, and the proper statement of unintentional delay were received.  
Requirements (1) and (2) have each been satisfied.  

The petition does not satisfy 37 C.F.R. § 1.378(b)(3). Petitioner has submitted the required statement of unintentional delay. However, the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed maintenance fee payment.  See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  

In this instance, a petition under 37 C.F.R. § 1.378 was filed more than two years after the date of expiration for nonpayment of a maintenance fee. Therefore, petitioner must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223.  

When seeking reinstatement of an expired patent, a petitioner should not make a statement that the delay in payment of the maintenance fee was unintentional unless the entire delay was unintentional, including the period from discovering the maintenance fee was not timely paid until payment of the maintenance fee. For example, a statement that the delay in payment of the maintenance fee was unintentional would not be proper when the petitioner becomes aware of an unintentional failure to timely pay the maintenance fee and then intentionally delays filing a petition for reinstatement of the patent under 37 C.F.R. § 1.378.  See M.P.E.P. § 2590(I).

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 C.F.R. § 1.378, regardless of the circumstances that originally resulted in the failure to timely pay the maintenance fee.
See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See M.P.E.P. § 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

With this petition, Petitioner has explained that he moved offices during the “initial patent period” and failed to file a change of address with the USPTO in this patent; he did not receive a maintenance fee reminder for this patent as a result; the expiration of this patent “did not become apparent until late summer of 2020;” and, this petition was filed “after discussions with, and approval of, the patent owner.”  Petitioner has included a “change of correspondence address, Patent, form PTO/AIA /123 with this petition.

M.P.E.P. § 2540 sets forth, in pertinent part:

Under the statutes and rules, the Office has no duty to notify patentee of the requirement to pay maintenance fees or to notify patentee when the maintenance fee is due. It is solely the responsibility of the patentee to ensure that the maintenance fee is paid timely to prevent expiration of the patent. The failure to receive the reminder notice will not shift the burden of monitoring the time for paying a maintenance fee from the patentee to the Office. 

Petitioner has explained that he failed to receive a maintenance fee reminder for this patent, however the record is silent as to whether he utilizes a system for tracking the due dates for maintenance fees that operates independently of receiving reminder notices, or whether he relies solely on the receipt of reminder notices to inform him when maintenance fees are due.  

And if Petitioner utilizes a system for tracking the due dates for maintenance fees that operates independently of receiving reminder notices, it is not clear how the failure to have received the same resulted in the expiration of this patent.  

This must be addressed on renewed petition.
Any request for reconsideration of this decision must be filed within TWO MONTHS of the mailing date of this decision.    Extensions of time under 37 C.F.R. § 1.136(a) are NOT permitted.  

The reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.378(b)”.  This is not a final agency action within the meaning of 5 U.S.C § 704.  

The renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail2, hand-delivery3, or facsimile4.  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.5

The general phone number for the Office of Petitions which should be used for status requests is (571) 272-3282.  Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.  Inquiries pertaining to the submission of maintenance fees should be directed to the Maintenance Fee branch at 571-272-6500.

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
    

    
        1 A decision on this petition was mailed previously on June 2, 2021.  The decision erroneously asserts neither the maintenance fee nor the petition fee have been received.  At the time when that decision was mailed, USPTO financial records did not reflect the receipt of either fee.  USPTO financial records have since been updated to reflect the receipt of each of these fees.
        2 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        3 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        4 (571) 273-8300: please note this is a central facsimile number.  
        5 https://www.uspto.gov/patents/apply